                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C.F., By His Parents, W.F. and L.F.,           :
                                               :
                Plaintiff,                     :         CIVIL ACTION
         v.                                    :
                                               :         NO. 17-4765
RADNOR TOWNSHIP SCHOOL                         :
DISTRICT,                                      :
                                               :
                Defendant.                     :

                                           ORDER

         AND NOW, this __14th__ day of March, 2019, upon consideration of Plaintiff’s Motion

for Judgment on the Administrative Record (ECF No. 19), Defendant Radnor Township School

District’s Response thereto (ECF No. 20), Motion for Judgment on the Administrative Record by

Defendant Radnor Township School District (ECF No. 15), and Plaintiff’s Cross-Response in

Opposition to Defendant’s Motion for Judgment on the Administrative Record (ECF No. 17), IT

IS HEREBY ORDERED AND DECREED that Plaintiff’s Motion for Judgment on the

Administrative Record (ECF No. 19) is DENIED and Defendants’ Motion for Judgment on the

Administrative Record (ECF No. 15) is GRANTED.1



                                                         BY THE COURT:

                                                         /s/ Petrese B. Tucker
                                                         ____________________________
                                                         Hon. Petrese B. Tucker, U.S.D.J.




1
    This Order accompanies the Court’s Memorandum Opinion dated March 14, 2019.
